DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (U.S. Publication No. 2014/0117292 A1; hereinafter Jun).
	With respect to claim 1, Jun discloses a method of preparing a quantum dot, wherein the quantum dot comprises: a core comprising a III-V compound (See Figure 2); a first shell surrounding the core and comprising ZnSe; a second shell surrounding the first shell and comprising ZnSe1-xSx, wherein x is a real number greater than 0 and smaller than 1; and a third shell surrounding the second shell and comprising ZnS (see ¶0084-0087]), the method comprising: forming the first shell from a first solution comprising a first material comprising zinc and a second material comprising selenium; forming the second shell by adding a third material comprising zinc and a fourth material comprising selenium and sulfur to the first solution to form a second solution; and forming the third shell by adding a fifth material comprising zinc to the second solution, wherein the forming of the first shell comprises act (a) of adding the first material and act (b) of adding the second material, and the forming of the second shell comprises act (c) of adding the third material and act (d) of adding the fourth material (See ¶[0144-0147]).
	With respect to claim 2, Jun discloses wherein the forming of the first shell comprises performing each of act (a) and act (b) at least two times (see ¶[0145]).
	With respect to claim 3, Jun discloses wherein the forming of the first shell comprises sequentially conducting following acts: act (a1) of adding the first material; act (b1) of adding the second material; act (a2) of adding the first material; and act (b2) of adding the second material, wherein as act (a1), act (b1), act (a2), and act (b2) are sequentially performed, a reaction temperature gradually increases (see ¶[0151]).
	With respect to claim 4, Jun discloses wherein the forming of the second shell comprises repeatedly performing each of act (c) and act (d) at least two times  (See ¶[0144-0147]).
	With respect to claim 5, Jun discloses wherein the forming of the second shell comprises sequentially conducting following acts: act (c1) of adding the third material; act (d1) of adding the fourth material; act (c2) of adding the third material; and act (d2) of adding the fourth material, wherein as act (c1), act (d1), act (c2), and act (d2) are sequentially performed, a reaction temperature gradually increases (see ¶[0151]).
	With respect to claim 7, Jun discloses wherein the second material comprises selenium powder, and the fourth material comprises selenium powder and sulfur powder (see ¶[0141]).
	With respect to claim 8, Jun discloses wherein selenium in ZnSe1-xSx comprised in the second shell is greater in content toward the first shell and lower in content toward the third shell, thus forming a concentration gradient (see ¶[0020-0023]).
	With respect to claim 9, Jun discloses wherein the III-V compound is selected from GaN, GaP, GaAs, GaSb, AlN, AlP, AlAs, AlSb, InN, InP, InAs, InSb, GaNP, GaNAs, GaNSb, GaPAs, GaPSb, AlNP, AlNAs, AlNSb, AlPAs, AlPSb, InGaP, InNP, InNAs, InNSb, InPAs, InPSb, GaAlNP, GaAlNAs, GaAlNSb, GaAlPAs, GaAlPSb, GaInNP, GaInNAs, GaInNSb, GaInPAs, GaInPSb, InAlNP, InAlNAs, InAlNSb, InAlPAs, InAlPSb, and a combination thereof (See ¶[0076]).
	With respect to claim 10, Jun discloses wherein the method further comprises forming the core comprising the III-V compound from a Group III precursor and a Group V precursor (see ¶[0136]).
	With respect to claim 11, Jun discloses wherein the forming of the third shell is performed at a temperature lower than a temperature in the forming of the second shell (see ¶[0151-0157].
	With respect to claim 12, Jun discloses wherein the fifth material comprises zinc acetate (See ¶[0151]).
	With respect to claim 14, Jun discloses a quantum dot prepared according to the method of claim 1 (See Figure 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (U.S. Publication No. 2014/0117292 A1; hereinafter Jun) in view of Kim et al. (U.S. Publication No. 2015/0083969 A1; hereinafter Kim).
	With respect to claim 6, Jun fails to disclose wherein the first material and the third material each comprise zinc stearate.	In the same field of endeavor, Kim teaches wherein a first material and a third material each comprise zinc stearate (see ¶[0124]). 
	The implementation of zinc stearate as the first and third material as taught by Kim allows for the synthesizing of nanoparticles (see ¶[01124]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 13, Jun fails to disclose wherein the first solution further comprises a zinc precursor and an organic ligand.	In the same field of endeavor, Kim teaches wherein the first solution further comprises a zinc precursor and an organic ligand (see ¶[0026] and ¶[0124]). 		The implementation of zinc stearate as the first and third material as taught by Kim allows for the synthesizing of nanoparticles (see Kim ¶[01124]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 15, the combination of Jun and Kim discloses optical member comprising the quantum dot of claim 14 (see Kim ¶[0057-0058]).
	With respect to claim 16, the combination of Jun and Kim discloses wherein the optical member is a color-conversion member (see Kimm ¶[0114]).
	With respect to claim 17, Jun fails to explicitly disclose an apparatus comprising the quantum dot of claim 14.
	In the same field of endeavor, Kim teaches an apparatus comprising quantum dots functionally equivalent to claim 14 (see Kim ¶[0057-0058]).
	The implementation of quantum dots within an apparatus as taught by Kim allows for significant enhancement of light emitting properties of the nanocrystal (See ¶[0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 18, the combination of Jun and Kim discloses comprising: a light source to emit light; and a color-conversion member located on a pathway of light emitted from the light source, wherein the color-conversion member comprises the quantum dot (see Kim ¶[0057-0059]).
	With respect to claim 19, the combination of Jun and Kim discloses wherein the light source is an organic light-emitting device (OLED) or a light-emitting diode (LED), and the light source is to emit blue light having a maximum emission wavelength in a range of about 400 nanometers (nm) to about 490 nm (see Kim ¶[0058] and ¶[0114]). 
	With respect to claim 20, the combination of Jun and Kim discloses wherein at least one portion of the color-conversion member comprises the quantum dot, and the at least one portion is to absorb the blue light emitted from the light source and to emit visible light other than blue light (see Kim ¶[0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Won et al. (U.S. Publication No. 2018/0163129 A1) discloses a nanocrystal particle device
Kim et al. (U.S. Publication No. 2018/00941190 A1) discloses a nanocrystal particle device.
Kuzumoto et al. (U.S. Publication No. 2017/0352779 A1) discloses a nanocrystal particle device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818